DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.

Claim Objections
Claim 13 is objected to because of the following informalities:  The term “and” should be inserted after the term “guidewire” on line 5 so that the claim reads “the first counter adapted for contacting the guidewire and lacking any motor for advancing the guidewire”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13, 14, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ullrich (PG PUB 2011/0178508).
Re claim 13, Ullrich discloses a kit 100 (Fig 2b; it is noted that all reference characters cited below refer to Fig 2b unless otherwise noted), comprising: a catheter 120 (Para 33 discloses element 120 as a “surgical tool” and Para 32 discloses “surgical tool 120 comprises a catheter”) adapted for performing a first intervention at a first location in a vasculature (Para 19 – “inserts an insertion sheath 20 [comparable to surgical tool 120, as seen in Fig 1 vs. Fig 2b] , in this case a catheter, into the patient’s femoral artery to provide an insertion path for a surgical tool”); a guidewire 130 (Para 33 discloses element 130 is a “surgical tool” and Para 32 discloses “surgical tool 130 comprises a guide wire”) for guiding the catheter to the first location (it is noted that the phrase “for guiding the catheter to the first location” is a functional recitation and, thus, the guidewire only has to be capable of guiding the catheter to the first location; since the guidewire 130 and the catheter 120 are movable relative to each other, this limitation is met); and a first counter 145a+145b+146a+146b+”rotational encoders” of Para 27+”processor” of Para 27 (Para 33 – wherein actuators 145a,b are “passive actuators”) adapted for counting a first introduction amount of the guidewire into the vasculature (Para 31 – “one or more sensors may be arrayed within the surgical tool 120, such as to sense a position of a further surgical tool 130 inserted within surgical tool 120”), the first counter adapted for contacting the guidewire (Para 33) and lacking any motor for advancing the guidewire (Para 33 – wherein actuators 145a,145b are “passive actuators” instead of “active actuators”); and a second counter 112a+112b+140a+140b+”rotational encoders” of Para 27+”processor” of Para 27 (Para 27 – wherein actuators 140a,b are “passive actuators”) adapted for counting a second introduction amount of the catheter (Para 27 – “to indicate movement or position of the roller based on a corresponding movement of the surgical tool”), the second counter adapted for contacting the catheter (Para 27 – “rollers 112a,b are configured to contact surgical tool 120”) and lacking any motor for advancing the catheter (Para 27 – wherein actuators 140a,b are “passive actuators” instead of “active actuators”).  
Re claim 14, Ullrich discloses that the first counter or the second counter comprises a tracking device 145a,145b or 112a,112b connected to a body (the “body” connected to the tracking device of the first counter being element 143 or the “body” connected to the tracking device of the second counter being either “insertion sheath 110” or “a subassembly that is configured to be releasably coupled to the insertion sheath” of Para 28) having an internal passage (the passage within body 143 through which guidewire 130 extends in Fig 2b or the passage within 110 or the “subassembly” through which catheter 120 extends in Fig 2b), the first counter interfacing with the guidewire or the second counter interfacing with the catheter (Para 33 or Para 27) to respectively track the movement of the guidewire or the catheter through the respective internal passage (Para 31 or Para 27).  
Re claim 17, Ullrich discloses that the body (either 143 or the “subassembly” of Para 28) is adapted for being releasably connected to an introducer 110 for introducing the guidewire or the catheter to the vasculature (body 143 is attached to catheter 120 and therefore can be removed from introducer 110 or Para 28 discloses that the “subassembly […] is configured to be releasably coupled to the insertion sheath 110 such that the insertion sheath 110 and the roller/actuator subassembly can be decoupled”).
Re claim 18, Ullrich discloses that the body (“insertion sheath 110”) is tubular, elongated and annular (inherent in “insertion sheath”, Para 26).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullrich (PG PUB 2011/0178508) in view of Hudson (US Pat 757,810).
Re claim 19, Ullrich discloses that the first counter and the second counter each comprise two radially projecting rollers arranged circumferentially around the internal passage and space for engaging the respective guidewire or the respective catheter (Para 27,33). Ullrich does not disclose a third roller, resulting in the rollers being spaced approximately 120 degrees apart. Hudson, however, teaches an apparatus (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) for measuring an amount a line b moves therethrough (Para 1, Lines 17-21), wherein a counter comprises three radially projecting rollers c1,d,d1 arranged circumferentially around a passage (the path structure b is shown travelling in Fig 1) and spaced approximately 120 degrees apart (as seen in Fig 1; it is noted that the phrase “arranged circumferentially around a passage” and “spaced approximately 120 degrees apart” does not require the rollers be spaced 120 degrees around a circumference of the passage; rather, as written, one of ordinary skill in the art would recognize that this limitation only requires the rollers to be arranged circumferentially, be arranged around the passage, and be spaced approximately 120 degrees apart; see annotated Fig 1 of Hudson below which has been provided with an ellipse around the passage (denoted by a double-headed arrow) which the rollers are arranged circumferentially about and dotted lines indicating that the rollers are spaced approximately 120 degrees apart from each other along the passage; it is also noted that the claim does not require a specific part of the rollers be spaced approximately 120 degrees apart) for engaging the line (as seen in Fig 1; Page 1, Lines 49-58) for the purpose of ensuring that movement of the line will be accurately measured and slippage of the line is avoided (Page 1, Lines 69-72). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich to include at least one of the counters with three radially projecting rollers spaced approximately 120 degrees apart (instead of just two as disclosed by Ullrich), as taught by Hudson, for the purpose of ensuring that movement of the guidewire or the catheter is accurately measured and slippage is avoided (Page 1, Lines 69-72). 

    PNG
    media_image1.png
    431
    642
    media_image1.png
    Greyscale

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullrich (PG PUB 2011/0178508) in view of Court (PG PUB 2007/0250006).
Re claim 20, Ullrich discloses all the claimed features except a display for displaying the amount the guidewire or the catheter moves through the passage of the respective body. Court, however, teaches a device 10 (Fig 1B; it is noted that all reference characters cited below refer to Fig 1B unless otherwise noted) configured to measure the distance a medical device (such as “Device” in Fig 1B) moves therethrough (Para 30), the device including a display 14 for displaying the amount the medical devices moves through the passage (extending between 18a,18b in Fig 1A) of a body 12 (Fig 1A) of the body (Para 31) for the purpose of allowing a physician to accurately monitor the position of the distal end of the device while conducting a procedure (Para 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich to include a display, as taught by Court, for the purpose of allowing a physician to accurately monitor the position of the distal end of the device while conducting a procedure (Para 3).

Claims 1, 2, 4, 6-8, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullrich (PG PUB 2011/0178508) in view of Casas et al. (PG PUB 2009/0076447).
Re claim 1, Ullrich discloses an apparatus (in a first interpretation, the “apparatus” is the entirety of assembly 100 seen in Fig 2b; in a second interpretation, the “apparatus” is all components seen in Fig 2b except insertion sheath 110; it is noted that all reference characters cited below refer to Fig 2b unless otherwise noted), comprising: a catheter 120 (Para 33 discloses element 120 as a “surgical tool” and Para 32 discloses “surgical tool 120 comprises a catheter”) for being inserted into the vascular space (Para 19 – “inserts an insertion sheath 20 [comparable to surgical tool 120, as seen in Fig 1 vs. Fig 2b], in this case a catheter, into the patient’s femoral artery to provide an insertion path for a surgical tool”); a guidewire 130 (Para 33 discloses element 130 is a “surgical tool” and Para 32 discloses “surgical tool 130 comprises a guide wire”) for guiding the catheter within the vascular space (it is noted that the phrase “for guiding the catheter within the vascular space” is a functional recitation and, thus, the guidewire only has to be capable of guiding the catheter within the vascular space; since the guidewire 130 and the catheter 120 are movable relative to each other, this limitation is met); a body (in the first interpretation, the “body” is any of 143, “insertion sheath 110” or the “subassembly” of Para 28 that “is configured to be releasbly coupled to the insertion sheath 110”; in the second interpretation, the “body” is either 143 or the “subassembly” of Para 28) having a passage (within which the guidewire 130 is seen in Fig 2b) adapted for receiving the guidewire (as seen in Fig 2b); and a counter 145a+145b+146a+146b+”rotational encoders” of Para 27+”processor” of Para 27 (Para 33 – wherein actuators 145a,b are “passive actuators”) for counting the amount the guidewire moves through the passage of the body (Para 31 – “one or more sensors may be arrayed within the surgical tool 120, such as to sense a position of a further surgical tool 130 inserted within surgical tool 120”), the counter adapted for engaging the guidewire (Para 33) and lacking any motor for advancing the guidewire (Para 33 – wherein actuators 145a,145b are “passive actuators” instead of “active actuators”). Ullrich does not explicitly disclose that the catheter is a balloon catheter. 
Casas, however, teaches an apparatus (as seen in Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) for insertion into the vasculature (as seen in Fig 6-10) comprising a guidewire W1 (Fig 7) and a catheter 12, wherein the catheter is a balloon catheter having balloon 30 thereon (as seen in Fig 2) for the purpose of holding the position of the catheter within the vasculature while instruments are inserted into and removed from the catheter (Para 40). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich to include the catheter as a balloon catheter, as taught by Casas, for the purpose of allowing the catheter to hold its position within the vasculature while instruments are inserted into and removed from the catheter (Para 40).
Re claim 2, Ullrich (under either the first or second interpretation) discloses that the counter comprises a tracking device 145a+145b+146a+146b+”rotational encoders” of Para 27+”processor of Para 27” connected to the body (as seen in Fig 2b) and interfacing with the guidewire to track the movement of the guidewire through the passage (wherein the “body” possessing the “passage” is 143; Para 31,33).
Re claim 4, Ullrich (in either the first or second interpretation) discloses that the tracking device comprises a sensor (“sensors, such as rotational encoders” of Para 27).  
Re claim 6, Ullrich (in either the first or second interpretation) discloses that the counter is provided on a sidewall of the body (when the body is 143, the rollers 145a,146b of the counter are on the inner sidewall of the body 143 such that they can engage with the guidewire 130, Para 33).  
Re claim 7, Ullrich (in either the first or second interpretation) discloses that the body (either 143 or the “subassembly” of Para 28) is adapted for being releasably connected to an introducer 110 for introducing the guidewire to the vascular space (when the body is 143, it is attached to catheter 120 and therefore can be removed from introducer 110; when the body is the “subassembly” of Para 28, see Para 28).  
Re claim 8, Ullrich (in only the first interpretation) discloses that the body (wherein the body is “introducer sheath 110”) is tubular, elongated and annular (inherent in “introducer sheath”).  
Re claim 12, Ullrich (in only the second interpretation) discloses an introducer (the entirety of assembly 100 seen in Fig 2b, including both the apparatus of claim 1 and introducer sheath 110) including the apparatus of claim 1.  
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullrich (PG PUB 2011/0178508)/Casas et al. (PG PUB 2009/0076447) in view of Van Egmond et al. (US Pat 5,709,661).
Re claim 3, Ullrich (under either the first or second interpretation) discloses that the tracking device comprises one or more rollers 145a,145b (Para 33 – “rollers 14a,145b) projecting into the passage and arranged for engaging the guidewire (Para 33). Although Ullrich appears to disclose the one or more rollers being rotated via frictional contact with the guidewire (since Para 33 sets forth that the “actuator 145a,b” “resist movement or prevent movement” of the surgical tool), this is not explicitly clear. Van Egmond, however, teaches an apparatus (as seen in Fig 6-9; it is noted that all reference cited below refer to Fig 6 unless otherwise noted) comprising an instrument 130, a body 116+118 with a passage 117 therethrough (as seen in Fig 6,7), and a counter 120+122+124+126+136+138 for counting the amount the instrument moves relative to the body (Col 5, Lines 18-22), the counter adapted for engaging the instrument (as seen in Fig 7; Col 6, Lines 46-53) and lacking any motor for advancing the instrument (no motor for advancing the instrument is disclosed in Van Egmond), wherein the counter comprises a tracking device 124+126 comprising one or more rollers (Col 6, Lines 24-25 – “displacement sensing roller 124” and “idler roller 126”) projecting into the passage and arranged to engage the instrument (as seen in Fig 7) with the one or more rollers being rotated via frictional contact with the instrument (Col 6, Lines 46-53 and Col 5, Lines 18-22); Van Egmond teaches that such frictional control allows the physician to manually control advancement and retraction themselves (Col 5, Lines 18-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich/Casas to include the rollers such that they are rotated via frictional contact with the guidewire, as taught by Van Egmond, for the purpose of allowing the physician to manually control the advancement and retraction of the guidewire themselves (Col 5, Lines 18-22). 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullrich (PG PUB 2011/0178508)/Casas et al. (PG PUB 2009/0076447) in view of Hudson (US Pat 757,810).
Re claim 9, Ullrich (under either the first or second interpretation) discloses that the counter comprises two radially projecting rollers arranged circumferentially around the internal passage and spaced for engaging the guidewire (Para 33). Ullrich/Casas does not disclose a third roller, resulting in the rollers being spaced approximately 120 degrees apart. Hudson, however, teaches an apparatus (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) for measuring an amount a line b moves therethrough (Para 1, Lines 17-21), wherein a counter comprises three radially projecting rollers c1,d,d1 arranged circumferentially around a passage (the path structure b is shown travelling in Fig 1) and spaced approximately 120 degrees apart (as seen in Fig 1; it is noted that the phrase “arranged circumferentially around a passage” and “spaced approximately 120 degrees apart” does not require the rollers be spaced 120 degrees around a circumference of the passage; rather, as written, one of ordinary skill in the art would recognize that this limitation only requires the rollers to be arranged circumferentially, be arranged around the passage, and be spaced approximately 120 degrees apart; see annotated Fig 1 of Hudson above which has been provided with an ellipse around the passage (denoted by a double-headed arrow) which the rollers are arranged circumferentially about and dotted lines indicating that the rollers are spaced approximately 120 degrees apart from each other along the passage; it is also noted that the claim does not require a specific part of the rollers be spaced approximately 120 degrees apart) for engaging the line (as seen in Fig 1; Page 1, Lines 49-58) for the purpose of ensuring that movement of the line will be accurately measured and slippage of the line is avoided (Page 1, Lines 69-72). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich/Casas to include the counter with three radially projecting rollers spaced approximately 120 degrees apart (instead of just two as disclosed by Ullrich), as taught by Hudson, for the purpose of ensuring that movement of the guidewire or the catheter is accurately measured and slippage is avoided (Page 1, Lines 69-72). 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullrich (PG PUB 2011/0178508)/Casas et al. (PG PUB 2009/0076447) in view of Court (PG PUB 2007/0250006).
Re claim 10, Ullrich/Casas (under either the first or second interpretation) discloses all the claimed features except a display for displaying the amount the guidewire moves through the passage of the body. Court, however, teaches a device 10 (Fig 1B; it is noted that all reference characters cited below refer to Fig 1B unless otherwise noted) configured to measure the distance a medical device (such as “Device” in Fig 1B) moves therethrough (Para 30), the device including a display 14 for displaying the amount the medical devices moves through the passage (extending between 18a,18b in Fig 1A) of a body 12 (Fig 1A) of the body (Para 31) for the purpose of allowing a physician to accurately monitor the position of the distal end of the device while conducting a procedure (Para 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich to include a display, as taught by Court, for the purpose of allowing a physician to accurately monitor the position of the distal end of the device while conducting a procedure (Para 3).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullrich (PG PUB 2011/0178508) in view of Casas et al. (PG PUB 2009/0076447) and Rasche (US Pat 7,603,159).
Re claim 22, Ullrich discloses an apparatus 100 (Fig 2b; it is noted that all reference characters cited below refer to Fig 2b unless otherwise noted) for use in connection with a vascular space (Para 19), comprising: a catheter 120 (Para 33 discloses element 120 as a “surgical tool” and Para 32 discloses “surgical tool 120 comprises a catheter”) for being inserted into the vascular space (Para 19 – “inserts an insertion sheath 20 [comparable to surgical tool 120, as seen in Fig 1 vs. Fig 2b], in this case a catheter, into the patient’s femoral artery to provide an insertion path for a surgical tool”); a guidewire 130 (Para 33 discloses element 130 is a “surgical tool” and Para 32 discloses “surgical tool 130 comprises a guide wire”) for guiding the catheter within the vascular space (it is noted that the phrase “for guiding the catheter within the vascular space” is a functional recitation and, thus, the guidewire only has to be capable of guiding the catheter within the vascular space; since the guidewire 130 and the catheter 120 are movable relative to each other, this limitation is met); a body (143, “insertion sheath 110” or the “subassembly” of Para 28 that “is configured to be releasbly coupled to the insertion sheath 110”) having a passage (within which the guidewire 130 is seen in Fig 2b) adapted for receiving the guidewire (as seen in Fig 2b); and a counter 145a+145b+146a+146b+”rotational encoders” of Para 27+”processor” of Para 27 (Para 33 – wherein actuators 145a,b are “passive actuators”) for counting the amount the guidewire moves through the passage of the body (Para 31 – “one or more sensors may be arrayed within the surgical tool 120, such as to sense a position of a further surgical tool 130 inserted within surgical tool 120”), the counter comprising rollers 145a,145b (Para 33 – “rollers 145a,145b”). Although Ullrich appears to disclose the one or more rollers being rotated via frictional contact with the guidewire (since Para 33 sets forth that the “actuator 145a,b” “resist movement or prevent movement” of the surgical tool), this is not explicitly clear; additionally, Ullrich does not explicitly disclose that the catheter is a balloon catheter. 
Casas, however, teaches an apparatus (as seen in Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) for insertion into the vasculature (as seen in Fig 6-10) comprising a guidewire W1 (Fig 7) and a catheter 12, wherein the catheter is a balloon catheter having balloon 30 thereon (as seen in Fig 2) for the purpose of holding the position of the catheter within the vasculature while instruments are inserted into and removed from the catheter (Para 40). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich to include the catheter as a balloon catheter, as taught by Casas, for the purpose of allowing the catheter to hold its position within the vasculature while instruments are inserted into and removed from the catheter (Para 40).
Additionally, Van Egmond teaches an apparatus (as seen in Fig 6-9; it is noted that all reference cited below refer to Fig 6 unless otherwise noted) comprising an instrument 130, a body 116+118 with a passage 117 therethrough (as seen in Fig 6,7), and a counter 120+122+124+126+136+138 for counting the amount the instrument moves relative to the body (Col 5, Lines 18-22), the counter adapted for engaging the instrument (as seen in Fig 7; Col 6, Lines 46-53) and lacking any motor for advancing the instrument (no motor for advancing the instrument is disclosed in Van Egmond), wherein the counter comprises a tracking device 124+126 comprising one or more rollers (Col 6, Lines 24-25 – “displacement sensing roller 124” and “idler roller 126”) projecting into the passage and arranged to engage the instrument (as seen in Fig 7) with the one or more rollers being rotated via frictional contact with the instrument (Col 6, Lines 46-53 and Col 5, Lines 18-22); Van Egmond teaches that such frictional control allows the physician to manually control advancement and retraction themselves (Col 5, Lines 18-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich/Casas to include the rollers such that they are rotated via frictional contact with the guidewire, as taught by Van Egmond, for the purpose of allowing the physician to manually control the advancement and retraction of the guidewire themselves (Col 5, Lines 18-22). 

Allowable Subject Matter
Claims 5, 11, 15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Dependent claim 5 requires the counter of claims 1+3 to further comprise “at least one wheel including a plurality of numbers, said at least one wheel being rotated in response to the tracking device tracking the movement of the guidewire” and dependent claim 15 similarly requires one of the first and second counters of claims 13+14 to further comprise “at least one wheel including a plurality of numbers, said wheel being rotated in response to the tracking device tracking the movement of the respective guidewire or the respective catheter”. Ullrich’s counter is electronic and therefore, does not comprise “at least one wheel including a plurality of numbers, said at least one wheel being rotated in response to the tracking device tracking the movement of the guidewire [or the catheter]”. Although US Pat 4,397,091 to Gustavsson et al. teaches a counter for elongate medical devices having a wheel including a plurality of numbers that is rotated in response to movement of the elongate medical device (the wheel being “flange 22” and the plurality of numbers being “graduations 14”, as seen in Fig 4-7; Col 3, Lines 40-47), it would not have been obvious to one of ordinary skill in the art to replace Ullrich’s electronic counter with a counter including at least one wheel with a plurality of numbers since neither reference provides a motivation as to why such a counter would be preferable to an electronic counter. Additionally, it would have required non-obvious substantial redesign of Ullrich to incorporate a counter having at least one wheel including a plurality of numbers that is rotated in response to the tracking device tracking movement of the guidewire or the catheter, such as that taught by Gustavsson.  It also would not have been obvious to one of ordinary skill in the art at the time the invention was made to use Gustavsson as a primary reference for independent claim 1 since Gustavsson explicitly discloses that the counter is for placement of a catheter by counting the amount the catheter moves through its body, not a guidewire as claimed; even though Gustavsson discloses a catheter and a counter for the catheter, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to use Gustavsson as a primary reference for independent claim 13 since Gustavsson’s structural configuration does not suggest support for a guidewire and an additional counter for the guidewire as claimed.
Dependent claim 11 requires the body of claims 1+3 to be “portable and disposable” and the counter to “comprise a mechanical counter for counting and displaying the amount the guidewire moves through the passage of the body” and dependent claim 21 similarly requires the body of claims 13+14 to be “portable and disposable” and one of the first or second counters to “comprise a mechanical counter for counting and displaying the amount the respective guidewire or the respective catheter moves through the passage of the body”. Although Ullrich discloses that its counter is “for counting […] the amount the guidewire [or catheter] moves through the passage of the body” (Para 31), Court teaches “displaying the amount the guidewire moves through the passage of the body” (see the rejections of claims 10 and 20 above), and one of ordinary skill in the art would recognize that the body of Ullrich is portable and disposable (since the term “portable” only requires that the body be able to be moved by any means (whether it be a person’s hand or a delivery truck) and the term “disposable” only requires that the body is able to be discarded at the physician’s choosing, regardless of its size or components), Ullrich’s counter is electronic and therefore not “a mechanical counter” as claimed. Although US Pat 4,397,091 to Gustavsson et al. teaches a mechanical counter for elongate medical devices (see Fig 4-7 and Col 3, Lines 25-47), it would not have been obvious to one of ordinary skill in the art to replace Ullrich’s electronic counter with a mechanical counter since neither reference provides a motivation as to why a mechanical counter would be preferable to an electronic counter. Additionally, it would have required non-obvious substantial redesign of Ullrich to incorporate a mechanical counter such as that taught by Gustavsson. It also would not have been obvious to one of ordinary skill in the art at the time the invention was made to use Gustavsson as a primary reference for independent claim 1 since Gustavsson explicitly discloses that the counter is for placement of a catheter by counting the amount the catheter moves through its body, not a guidewire as claimed; even though Gustavsson discloses a catheter and a counter for the catheter, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to use Gustavsson as a primary reference for independent claim 13 since Gustavsson’s structural configuration does not suggest support for a guidewire and an additional counter for the guidewire as claimed.

Response to Arguments
Applicant’s arguments filed 6/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 7,603,159 to Rasche discloses a system comprising a balloon catheter 30, a guidewire 10, a body 40 and a counter 41+42+50 that counts the amount the balloon catheter moves through the body, comprises rollers for rotation via frictional contact with the balloon catheter, and lacks any motor for advancing the balloon catheter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783